EXHIBIT 99.1 Unaudited Interim Consolidated Financial Statements For The Three Months Ended March 31, 2011 and 2010 Exeter Resource Corporation Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) March 31, 2011 December 31, 2010 January 1, 2010 Assets Current Cash and cash equivalents (Note 8) $ $ $ Amounts receivable and prepaid expenses Due from related parties (Note 14) 9 16 Current assets related to discontinued operations – – Property and equipment (Note 9) Long term assets related to discontinued operations – v $ $ $ Liabilities Current Accounts payable and accrued liabilities $ $ $ Due to related parties (Note 14) 67 Current liabilities related to discontinued operations – – Shareholders’ Equity Share capital (Note 11) Contributed surplus (Note 13) Deficit ) ) ) $ $ $ Contractual Obligations (Note 15) Approved by the Directors: “Bryce Roxburgh” Director “Douglas Scheving” Director See accompanying notes to the consolidated financial statements 2 Exeter Resource Corporation Consolidated Statements of Income(Loss) and Comprehensive Income (Loss) (Expressed in Thousands of Canadian Dollars, Except Share Data) For the three months ended March 31, Income Interest income $ $ Expenses Accounting and audit 42 63 Administration salaries and consulting (Note 12) Directors’ fees (Note 12) Foreign exchange loss/(gain) 9 ) General and administration Legal fees 63 Management fees (Note 12) Mineral property exploration expenditures (Note 12) Shareholder communications (Note 12) Stock exchange listing and filing fees 46 Loss from continuing operations ) ) Gain from discontinued operations (Note 6) - Net (loss) income and comprehensive (loss)income for the period ) Basic & diluted (loss) per common share from continuing operations $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements 3 Exeter Resource Corporation Consolidated Statements of Cash Flow (Expressed in Thousands of Canadian Dollars, Except Share Data) For the three months ended March 31, Operating Activities Net loss from continuing operations for the period $ ) $ ) Non-cash items: Amortization 14 14 Donation of shares – 86 Stock-based compensation (Note 12) ) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) ) Due from related parties ) – Due to related parties 17 ) Accounts payable and accrued liabilities Cash flows from the operating activities of continuing operations ) ) Gain for the period from discontinued operations – Non cash items: Amortization – 4 Stock-based compensation (Note 12) – Gain on the transfer of assets – ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses – ) Accounts payable and accrued liabilities – 60 Due to related parties – ) Cash flows from the operating activities of discontinued operations – ) Cash flows from operating activities ) ) Financing Activities Issue of share capital for cash (Note 11) Cash flows from financing activities Investing Activities Acquisition of property and equipment ) (6 ) Cash flows from investing activities of continued operations ) (6 ) Acquisition of property and equipment – ) Cash flows from investing activities of discontinued operations – ) Cash flows from investing activities ) ) Cash transferred on Plan of Arrangement – ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents – beginning of the period Cash and cash equivalents – end of the period $ $ See accompanying notes to the consolidated financial statements 4 Exeter Resource Corporation Consolidated Statement of Changes in Equity (Expressed in Thousands of Canadian Dollars, Except Share Data) Issued Share Capital Number of Shares Amount Contributed
